Citation Nr: 1114235	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the reduction of the Veteran's disability compensation benefits due to incarceration for a felony.  

2.  Entitlement to service connection for a cervical spine disorder to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for a left foot disorder to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision and a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing was held on August 26, 2010, in North Little Rock, Arkansas, before the undersigned, who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).  Thus, the Board will consider the additional evidence in the adjudication of the appeal.

The record shows that the Veteran submitted a claim of entitlement to service connection for depression; however, the Board has recharacterized the issue as entitlement to service connection for a psychiatric disorder in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

During the pendency of the appeal, the issue as to entitlement to a waiver of an overpayment (created as a result of the reduction of his benefits due to incarceration) was raised by the record.  Indeed, the Veteran explicitly requested consideration for a waiver and submitted a financial status report in August 2008.  However, the issue on appeal has been limited to the propriety of the reduction in the Veteran's disability compensation benefits due to incarceration and the issue of entitlement to a waiver of an overpayment has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cervical spine disorder to include as secondary to service-connected disabilities, entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disabilities, and entitlement to service connection for a left foot disorder to include as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was incarcerated in a federal penal institution for conviction of a felony and the term of his incarceration exceeded 60 days.    

2.  Effective September 2006, the RO reduced the Veteran's VA disability compensation benefits due to his incarceration.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits due to incarceration for a felony conviction was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.665 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In the instant appeal there is no dispute as to the relevant facts and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated Veterans.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

II.  Reduction due to Incarceration

Under VA laws and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.665(a) (2010).  The VA will inform a person whose benefits are subject to this reduction of the rights of his dependents to an apportionment while he is incarcerated, and the conditions under which payments to him may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).

The term release from incarceration includes participation in a work-release or halfway house program, parole, and completion of sentence.  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b).

Section 3.665(a) applies to (1) a person serving a period of incarceration for conviction of a felony committed after October 7, 1980; (2) a person serving a period of incarceration after September 30, 1980 (regardless of when the felony was committed) when the following conditions are met: (i) he was incarcerated on October 1, 1980; and (ii) an award of compensation was approved after September 30, 1980; and (3) a veteran who, on October 7, 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of December 27, 2001.  38 C.F.R. § 3.665(c). 

In the case of a veteran with a service-connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

No award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h) (2010).

In June 2008, the RO became aware that the Veteran had been convicted in May 2006 for a felony and was incarcerated from July 2006 to June 2007.  The RO notified the Veteran in a June 2008 letter of this evidence and explained that the Veteran had 60 days to respond and submit additional evidence to show that the reduction should not be made.  The Veteran was also notified that his service-connected disabilities that are rated as 20 percent disabling or more would be reduced to the rate of compensation available under 38 U.S.C.A. § 1114(a) and that his disability evaluations that are rated at less than 20 percent would be reduced to one-half the rate of compensation available under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

The Board notes that the provisions of 38 C.F.R. § 3.665 also provide that VA will notify the person of his dependents' rights to receive apportionment of the compensation benefits while the person is incarcerated.  However, in this case, the RO was not aware of the Veteran's incarceration until after the Veteran was released from prison and, therefore, did not notify the Veteran of his dependents' rights to an apportionment in the June 2008 letter.  The Board finds that remand for such notification is not required because apportionment is only for when the Veteran is incarcerated.  The issue currently before the Board is narrowly limited to whether the reduction in disability compensation benefits due to incarceration for a felony was proper, not the amount of the overpayment that the Veteran received during his period of incarceration.  As noted in the Introduction, the issue of entitlement to a waiver of such an overpayment has been referred to the AOJ for action.

In response to the June 2008 letter, the Veteran submitted evidence regarding his conviction and sentence with respect to his felony and stated that it was his understanding that if he was a participant in a work-release program, residing in a halfway house, or under community control, then his benefits should not be scheduled for reduction.

The evidence regarding the Veteran's conviction shows that he was sentenced to serve at a federal institutional facility for committing a felony of conspiracy to distribute more than 500 grams of Cocaine Hydrochloride, a class B felony.  The sentence shows that the Veteran was to report to serve his sentence on July 17, 2006.  The report of contact with the Texarkana Federal Correctional Institution (FCI) noted that the Veteran was incarcerated at the facility from July 24, 2006 through June 27, 2007, when he was transferred to parole.  The pertinent VA regulations require that a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  

Due to the Veteran's incarceration for a felony, in a July 2008 determination, the RO reduced the Veteran's compensation benefits pursuant to the provisions of 38 C.F.R. § 3.665 effective September 24, 2006 to June 27, 2007 - the date of the Veteran's release to parole.  The Board acknowledges that the RO noted that the Veteran was incarcerated from July 24, 2006 as according to the communication with the Texarkana FCI.  However, the records from the judgment in the Veteran's criminal case noted that the Veteran was to surrender to serve his sentence beginning on July 17, 2006, indicating that the Veteran had been incarcerated since that date.  Nonetheless, the RO reduced the Veteran's disability compensation benefits beginning on September 24, 2006, more than 61 days after the beginning of his incarceration on July 17, 2006 and, therefore, no harm results to the Veteran as a result of the error.

Here, the Veteran has contended that the reduction of his disability compensation benefits was not proper due to the fact that he was in a halfway house/work-release program, not a jail.  The Veteran testified at the August 2010 hearing that he was in a place where they did not have any guards, bars, gates, or fences.  He stated that you could call a cab if you wanted to leave and that you could just walk out of the facility and go home.  A witness, E.M., also testified that he finished up four years at the same facility as the Veteran.  He stated that he wore civilian clothes everyday and that it was a community custody facility.  The Veteran stated that he was not truly incarcerated and, therefore, the reduction of his compensation payments should not have occurred.   The record shows that the Veteran submitted information regarding the Texarkana FCI where he was incarcerated.  The information from the Bureau of Prisons shows that the Texarkana FCI is a low security facility housing male inmates.  According to the information, "low security" includes double-fenced perimeters, mostly dormitory or cubicle housing, with strong work and program components.  The staff to inmate ratio in these institutions is higher than in minimum security facilities.  In a June 2008 report of contact with Texarkana FCI, it was noted that a VA employee was told that the facility was not a halfway house or a work release program and that the Veteran was in fact "fully incarcerated."

In reviewing the evidence of record, there is nothing to suggest that the Veteran was not incarcerated for a felony within the meaning of 38 C.F.R. § 3.665.  The Board finds that the actual communication with the Texarkana FCI is more persuasive and credible than the unsubstantiated assertions of the Veteran and E.M.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The evidence shows that the Veteran had not been released from incarceration while he was serving his felony sentence at Texarkana FCI.  Instead, he was "fully incarcerated."  Accordingly, the reduction of the Veteran's disability compensation benefits due to incarceration was proper.  38 C.F.R. § 3.665.

For the foregoing reasons, the Board finds that the reduction due to incarceration for a felony was proper and the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction in the Veteran's disability compensation payments due to incarceration for a felony was proper; the appeal of this issue is denied.  


REMAND

As to the issues of entitlement to service connection for a psychiatric disorder, cervical spine disorder, and left foot disorder, in an April 2010 statement, the Veteran requested that the RO obtain all medical records from VA in support of his claim.  The most recent VA treatment records from the VA Medical Center (VAMC) in North Little Rock, Arkansas, are dated in July 2009.  Therefore, on remand, the RO should request VA treatment records created since July 2009 and associate the records with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board finds that new VA examinations are required with respect to the Veteran's claims of service connection for a psychiatric disorder and cervical spine disorder.  The Veteran has contended that his psychiatric disorder and cervical spine disorder are related to his service-connected disabilities and, in the alternative, related to his period of active military service.    

The record shows that the Veteran was afforded a VA psychiatric examination in December 2008.  The VA examination report shows that the Veteran was diagnosed with depressive disorder.  However, the examiner noted that there was no evidence specifically linking the Veteran's depression only to his service-connected lumbar spine disability and that the Veteran attributed his depression to pain in a number of joints, rather than any one particular joint and there was no way of apportioning the pain without resorting to speculation.  The examiner noted that the Veteran at one point reported a twenty-year history of depression, but that the etiology of the Veteran's depression was unclear.

In reviewing the examination report, the Board finds that another medical opinion is required.  The Veteran has claimed that his psychiatric disorder is directly related to service or related to his service-connected disabilities.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the December 2008 VA examiner noted that he could not provide an opinion without resorting to speculation because the Veteran had other pain aside from his service-connected lumbar spine disorder.  However, the Veteran has not stated that his disorder is only related to his service-connected lumbar spine disorder.  The examiner did not address the Veteran's other service-connected disabilities of the right knee, left knee, residuals of a right wrist injury, and onychomycosis of the toe nails when providing the medical opinion.  Therefore, a new examination with a medical opinion is required to determine whether any current psychiatric disorder was caused by or made chronically worse by the Veteran's service-connected disabilities.  Finally, as the Veteran has also contended that his psychiatric disorder is directly related to service, the examiner should also be requested to render an opinion as to whether any psychiatric disorder is related to active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon Nicholson, 20 Vet. App. 79 (2006).  

The record also shows that the Veteran was afforded a VA examination in December 2008 with respect to his claim of service connection for a cervical spine disorder.  The examination report shows that the Veteran was diagnosed with degenerative arthritis of the cervical spine.  The examiner opined that the Veteran's lumbar spine did not result in any additional strain on the cervical spine.  The course of the cervical spine disease was compatible with simple degenerative arthritis developing over a period of time and causing the recent neck pain and it was unlikely that this was secondary to his long-standing post-traumatic lumbar spine degenerative disc disease.  Although the examiner addressed whether the cervical spine disease was cause by service-connected lumbar spine disability, the examiner did not address whether it was aggravated by the lumbar spine disability.  See 38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.  Therefore, the Board must remand for a new examination with a medical opinion addressing whether the Veteran's cervical spine disorder was caused by or made chronically worse by service-connected disabilities.  In addition, the examiner should also be requested to provide an opinion as to whether the Veteran's cervical spine disorder is related to his period of active service.  

Finally, the Veteran has also claimed service connection for a left foot disorder to include as secondary to his service-connected disabilities.  The record reveals that the Veteran has not been afforded a VA examination with respect to his claim.  See McLendon, 20 Vet. App. at 79.  In this case, the evidence is not clear as to whether the Veteran has a current disability.  However, the Veteran has reported chronic left foot pain.  A February 2009 VA treatment record noted the Veteran's complaints of left foot burns and the examining physician ordered CMI to support medial arches.  Although there is no medical opinion addressing the etiology of the Veteran's left foot pain, the Veteran has associated his pain to his service-connected disabilities and his altered gait.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any left foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file all of the Veteran's post July 2009 treatment records from the North Little Rock VAMC.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be located or no such records exist, the Veteran should be notified of this fact. 

2.  Schedule the Veteran for a VA examination in connection with his claim of service connection for a psychiatric disorder (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010)).  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should identify all psychiatric disorders.  Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disorder was caused by or made chronically worse by the Veteran's service-connected disabilities.  If the examiner finds that service-connected disabilities have an effect on a psychiatric disorder, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any psychiatric disorder.  If a baseline is established, the examiner should comment on how much the psychiatric disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a psychiatric disorder that is attributable to his active military service.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination in connection with his claim of service connection for a cervical spine disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed, including x-rays, and all clinical findings should be reported in detail.  The examiner should identify all cervical spine disorders.  Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not that any cervical spine disorder was caused by or made chronically worse by service-connected disabilities.  If the examiner finds that service-connected disabilities have an effect on a cervical spine disorder, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any cervical spine disorder.  If a baseline is established, the examiner should comment on how much the cervical spine disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a cervical spine disorder that is attributable to his active military service.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Schedule the Veteran for a VA examination in connection with his claim of service connection for a left foot disorder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed, including x-rays, and all clinical findings should be reported in detail.  The examiner should identify all left foot disorders, if any.  Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not that any left foot disorder was caused by or made chronically worse by service-connected disabilities.  If the examiner finds that service-connected disabilities have an effect on a left foot disorder, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left foot disorder.  If a baseline is established, the examiner should comment on how much the left foot disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a left foot disorder that is attributable to his active military service.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

6.  After undertaking any other development deemed appropriate, re-adjudicate the remaining issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


